--------------------------------------------------------------------------------

EXHIBIT 10.1

 
AGREEMENT AND PLAN OF MERGER
 
This Agreement and Plan of Merger ("Agreement"), is made and entered into this
7th day of August 2009, by and among CRC CRYSTAL RESEARCH CORPORATION, a Nevada
Corporation ("CRC"), ARIZONA QUARTZ TECH, INC., an Arizona Corporation ("AZQT”).
CRC, and AZQT are hereinafter sometimes collectively referred to as the
"Parties."
 
RECITALS:
 
A.           CRC desires to acquire all of the issued and outstanding capital
stock of AZQT, through a merger with and into CRC (the "Merger"), with CRC as
the surviving corporation of the Merger.
 
B.           It is the intention of the parties hereto that: (i) the Merger
shall qualify as a tax free reorganization under Section 368 of the Internal
Revenue Code of 1986, as amended, and related sections thereunder; and the
parties intend this Agreement to qualify as a "plan of reorganization" within
the meaning of Treasury Regulation Sections 1.368-2(g) and 1.368-3(a), and (ii)
the Merger shall qualify as a transaction in securities exempt from registration
or qualification under the Securities Act of 1933, as amended, and under the
applicable securities laws of each state or jurisdiction where the CRC Security
Holders reside.
 
C.           The board of directors of each of CRC, and AZQT and the CRC
Security Holders each deem it to be in the best interests of CRC and AZQT and
their respective shareholders to consummate the Merger, as a result of which CRC
shall acquire all of the issued and outstanding capital stock of AZQT.
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained in this Agreement, the parties hereto
agree as follows:
 
CERTAIN DEFINITIONS
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
"Applicable Law" means any domestic or foreign law, statute, regulation, rule,
policy, guideline or ordinance applicable to the businesses of the Parties, the
Merger and/or the Parties.
 
"Articles of Merger" shall mean the certificate of merger of AZQT with and into
CRC pursuant to the NRS.
 
"Business Day" shall mean any day, excluding Saturday or Sunday or any other day
on which national banks located in Arizona shall be closed for business.
 
"dollar" and "$" means lawful money of the United States of America.
 
"CRC Common Stock" shall mean the shares of common stock of CRC, $.001 par value
per share.
 
 
 
Page 1 of 19

--------------------------------------------------------------------------------

 
 
 
"CRC Fully-Diluted Common Stock" means, as at the time in question, the maximum
number shares of CRC Common Stock that are issued and outstanding, after giving
effect to: (a) the issuance of all of the Merger Shares; and (b) the issuance of
any other shares of CRC Common Stock that are issuable upon conversion of any
CRC notes or shares of CRC Preferred Stock, or upon the exercise of options,
warrants or other rights to purchase shares of CRC capital stock, but only to
the extent that such securities are (i) outstanding as at the Effective Time of
the Merger, or (ii) issued subsequent to the Effective Time of the Merger.
 
"CRC Preferred Stock" means the shares of preferred stock of CRC, $.001 par
value per share.
 
"Effective Time" shall mean the date upon which the Merger of CRC into AZQT
shall be consummated pursuant to the filing of the Articles of Merger with the
Secretary of State of Nevada.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
"GAAP" means generally accepted accounting principles in the United States of
America as promulgated by the American Institute of Certified Public Accountants
and the Financial Accounting Standards Board or any successor Institutes
concerning the treatment of any accounting matter.
 
"Investor Questionnaire" means those certain documents provided to AZQT by the
CRC Security Holders establishing accredited investor status as defined in Rule
501 of Regulation D.
 
"Knowledge" means the knowledge after reasonable inquiry.
 
"Lien" means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, encumbrance or other adverse claim of any kind in
respect of such property or asset.
 
"Material Adverse Effect" with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a consolidated whole.
 
"Merger Shares" shall mean that number of shares of CRC Common Stock or
Preferred Stock to be issued to the AZQT Security Holders on the Closing Date
and as at the Effective Time of the Merger.


"NRS" means the Nevada Revised Statutes.
 
"Person" means any individual, corporation, partnership, trust or unincorporated
organization or a government or any agency or political subdivision thereof.
 
 
 
 
Page 2 of 19

--------------------------------------------------------------------------------

 
 
 
"AZQT Common Stock" shall mean the shares of common stock of AZQT, $0.01 par
value per share.
 
"AZQT Fully-Diluted Common Stock" means the maximum number shares of AZQT Common
Stock that are issued and outstanding at the Effective Time of the Merger, plus
all additional shares of AZQT Common Stock that would be issuable at the
Effective Time of the Merger upon the exercise of all outstanding options,
warrants or other rights to purchase shares of AZQT capital stock.
 
"AZQT Principal Executive Officer" shall mean the Chairman or anyone of the
Board of Directors, the President and Chief Executive Officer, respectively, of
AZQT.
 
"AZQT Securities" means, as at the date in question, all of the issued and
outstanding equity securities of AZQT, consisting of the AZQT Common Stock and
(if applicable) any AZQT Preferred Stock.
 
"AZQT Security Holders" means the collective reference to all of the record
holders of the AZQT Securities at the Effective Time of the Merger, including
the AZQT Principal Executive Officers.
 
"Stock Subscription Agreement" means that certain agreement by and between CRC
and the AZQT Security Holders providing for the acquisition by the CRC Security
Holders of the AZQT Common Stock.
 
"Surviving Entity" shall mean CRC as the surviving entity in the Merger as
provided in Section 1.1.
 
"Tax" (and, with correlative meaning, "Taxes" and "Taxable") means:
 
(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and
 
(ii) any responsibility for the payment of any amounts of the type described in
clause (i)  above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and
 
(iii) any responsibility for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.
 
 
 
Page 3 of 19

--------------------------------------------------------------------------------

 
 
 
"Tax Return" means any return, declaration,· form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
THE MERGER
 
SECTION 1. THE MERGER: EFFECTIVE TIME.
 
1.1           The Merger. At the Effective Time and subject to and upon the
terms and conditions of this Agreement, AZQT shall merge with and into CRC in
accordance with the provisions of the NRS, the separate corporate existence of
AZQT shall cease and CRC shall continue as the Surviving Entity, with AZQT as a
fully owned subsidiary of CRC. The Effective Time of the Merger shall occur upon
the filing of the Articles of Merger executed in accordance with the applicable
provisions of the NRS with the Secretary of State of Nevada, or at such later
time as may be agreed to by CRC and AZQT and specified in the Certificate of
Merger subject to the satisfaction or waiver of each of the conditions set forth
in Section 4. The date on which the Effective Time occurs is referred to as the
"Effective Date." Provided that this Agreement has not been terminated, the
Parties will cause the Articles of Merger to be filed on the Closing Date, as
hereafter defined in Section 1.3.
 
(a)           Upon the terms and subject to the conditions set forth in this
Agreement and in accordance with the NRS, at the Effective Time, all AZQT
Securities shall be converted into the right to receive the Merger Shares
existing and to be issued by CRC.
 
(b)           Exchange Agent. , Joseph L. Pittera, Esq. shall act as the
exchange agent (the "Exchange Agent") for the purpose of exchanging AZQT
Securities for the Merger Shares. At or within thirty (30) days after the
Effective Date, CRC shall deliver to the Exchange Agent certificates evidencing
the Merger Shares. The Merger Shares issued at the Effective Time of the Merger
shall be registered in the names of the AZQT Security Holders.
 
1.2           Conversion of Securities.
 
(a)           Conversion of AZQT Securities. At the Effective Time, by virtue of
the Merger and without any action on the part of CRC, AZQT or the holders of any
of their respective securities:


(i)             Each one of the common shares of AZQT Common Stock issued and
outstanding immediately prior to the Effective Time shall be converted into a
total of 1,000,000 common shares of CRC to be distributed among the AZQT
shareholders according to the list attached hereto as Exhibit “A.”
 
(ii)            All AZQT Securities shall no longer be outstanding and shall
automatically be canceled and retired and shall cease to exist, and each holder
of a certificate representing any such AZQT Securities shall cease to have any
rights with respect thereto, except the right to receive the Merger Shares to be
issued pursuant to this Section 1.2(a) (fractional shares may be issued rounded
to the hundredth decimal point) upon the surrender of such certificate in
accordance with Section 1.8, without interest.
 
 
 
Page 4 of 19

--------------------------------------------------------------------------------

 
 
 
(iii)           Each AZQT Share that immediately prior to the Effective Time is
held by AZQT as a treasury share shall be cancelled and retired without payment
of any consideration therefore and without any conversion thereof into a right
to receive the Merger Shares.
 
1.3           Closing.
 
The closing of the Merger (the "Closing") will take place at the offices of
Joseph L. Pittera Esq., counsel to AZQT, at their office in Torrance,
California, within one (1) Business Day following the satisfaction or waiver of
the conditions precedent set forth in Section 4 or at such other date as CRC,
and AZQT shall agree (the "Closing Date"), but in no event shall the Closing
Date occur later than August 7, 2009.
 
1.4           Effect Of The Merger.
 
At the Effective Time, all the properties, rights, privileges, powers and
franchises of AZQT  shall vest in CRC, and all debts, liabilities and duties of
AZQT shall become the debts, liabilities and duties of CRC.
 
1.5           Certificate Of Incorporation and Bylaws; Directors And Officers.
Prior to the Effective Time of the Merger:


(a)           The Certificate of Incorporation of CRC are made a part hereof
shall be the Certificate of Incorporation of CRC following the Merger. The
Bylaws of CRC are made a part hereof shall be the Bylaws of CRC following the
Merger.


(b)           The initial board of directors of AZQT subsequent to the Merger
shall consist of Daniel Gura and Doug Hermanson. The officers of CRC subsequent
to the Merger shall be the current officers of CRC.
 
1.6           Further Actions.
 
(a)           After closing and upon issuance of CRC Common Stock to Security
Holders AZQT shall transfer its outstanding common stock to CRC.
 
(b)           If, at any time after the Effective Time, CRC considers or is
advised that any deeds, bills of sale, assignments, assurances or any other
actions or things are necessary or desirable to vest, perfect or confirm (of
record or otherwise) in CRC its right, title or interest in, to or under any of
the rights, properties, or assets of AZQT, or otherwise to carry out the intent
and purposes of this Agreement, the officers and directors of CRC will be
authorized to execute and deliver, in the name and on behalf of each of AZQT and
CRC, all such deeds, bills of sale, assignments and assurances and to take and
do, in the name and on behalf of each of AZQT and CRC, all such other actions
and things as the Board of Directors of CRC may determine to be necessary or
desirable to vest, perfect or confirm any and all right, title and interest in,
to and under such rights, properties or assets in CRC or otherwise to carry out
the intent and purposes of this Agreement.
 

 
 
Page 5 of 19

--------------------------------------------------------------------------------

 
 
 
1.7           Restrictions On Resale
 
( a)           The Merger Shares. The Merger Shares will not be registered under
the Securities Act, or the securities laws of any state, and cannot be
transferred, hypothecated, sold or otherwise disposed of until: (i) a
registration statement with respect to such securities is declared effective
under the Securities Act, or (ii) CRC receives an opinion of counsel for the
stockholder, reasonably satisfactory to counsel for CRC, that an exemption from
the registration requirements of the Securities Act is available.
 
 
The certificates representing the Merger Shares to be issued on the Effective
Date pursuant to this Agreement shall contain a legend substantially as follows:
 

"THE SECURITIES WHICH ARE REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD,
TRANSFERRED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION
STATEMENT WITH RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT."

 
1.8           Exchange of Certificates.
 
(a)           After the Effective Time and pursuant to a customary letter of
transmittal or other instructional form provided by the Exchange Agent to the
AZQT Security Holders, the AZQT Security Holders shall be required to surrender
all their AZQT Securities to the Exchange Agent, and the AZQT Security Holders
shall be entitled upon such surrender to receive in exchange therefor
certificates representing the number of Merger Shares into which the AZQT
Securities theretofore represented by the stock transfer forms so surrendered
shall have been exchanged pursuant to this Agreement. Until so surrendered, each
outstanding certificate, which, prior to the Effective Time, represented AZQT
Securities, shall be deemed for all corporate purpose, subject to the further
provisions of this Article I, to evidence the ownership of the number of whole
Merger Shares for which such AZQT Securities have been so exchanged. No dividend
payable to holders of Merger Shares of record as of any Date subsequent to the
Effective Time shall be paid to the owner of any certificate which, prior to the
Effective Time, represented AZQT Securities, until such certificate or
certificates representing all the relevant AZQT Securities, together with a
stock transfer form, are surrendered as provided in this Article I or pursuant
to letters of transmittal or other instructions with respect to lost
certificates provided by the Exchange Agent.
 
(b)           All Merger Shares for which the AZQT Securities shall have been
exchanged pursuant to this Article I shall be deemed to have been issued in full
satisfaction of all rights pertaining to the AZQT Securities.
 
(c)           On the Effective Date, the stock transfer book of AZQT shall be
deemed to be closed and no transfer of AZQT Securities shall thereafter be
recorded thereon.
 
 
 
 
Page 6 of 19

--------------------------------------------------------------------------------

 

 
SECTION 2. REPRESENTATIONS AND WARRANTIES OF AZQT
 
AZQT hereby represents and warrants as follows:
 
2.1            Organization and Good Standing: Ownership of Shares. AZQT is a
corporation duly organized and validly existing under the laws of the State of
Arizona. There are no outstanding subscriptions, rights, options, warrants or
other agreements obligating AZQT to issue, sell or transfer any stock or other
securities of AZQT other than those represented in Schedule A.
 
2.2            Corporate Authority. AZQT has the corporate power to enter into
this Agreement and to perform its respective obligations hereunder. The
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby have been duly authorized by the Board of Directors of AZQT.
The execution and performance of this Agreement will not constitute a material
breach of any agreement, indenture, mortgage, license or other instrument or
document to which AZQT is a party and will not violate any judgment, decree,
order, writ, rule, statute, or regulation applicable to AZQT or its properties.
The execution and performance of this Agreement will not violate or conflict
with any provision of the respective Articles of Incorporation or bylaws of
AZQT.
 
2.3            Ownership of Shares. The AZQT Security Holders are the owners of
record and beneficially of all of the issued and outstanding restricted shares
of AZQT Common Stock, options and warrants to purchase shares of AZQT Common
Stock, which AZQT Securities, to the best of AZQT's knowledge, are owned free
and clear of all rights, claims, liens and encumbrances, and have not been sold,
pledged, assigned or otherwise transferred except pursuant to this Agreement.
 
2.4           Financial Statements, Books and Records. Will consist of the
unaudited financial Statements (balance sheet, income Statement, notes) of AZQT
as of the Closing Date (the "Financial Statements"). The Financial Statements
fairly represent the financial position of AZQT as at such Dates and the results
of their operations for the periods then ended. The books of account and other
financial records of AZQT are in all respects complete and correct in all
material respects and are maintained in accordance with good business and
accountings practices, and are capable of being audited.
 
2.5           Access to Records. The corporate financial records, minute books
and other documents and records of AZQT have been made available to CRC prior to
the Closing hereof.
 
2.6           No Material Adverse Changes. Between the execution and Closing of
this Agreement, there shall not have been:
 
(a)           any material adverse change in the financial position of AZQT
except changes arising in the ordinary course of business, which changes will in
noevent materially and adversely affect the financial position of AZQT;


(b)           any damage, destruction or loss materially affecting the assets,
prospective business, operations or condition (financial or otherwise) of AZQT
whether or not covered by insurance;
 
 
 
Page 7 of 19

--------------------------------------------------------------------------------

 

 
(c)           any declaration, setting aside or payment of any dividend or
distribution with respect to any redemption or repurchase of AZQT capital stock;
 
(d)           any sale of an asset (other than in the ordinary course of
business) or any mortgage or pledge by AZQT of any properties or assets, other
than as set forth in Sections 2.13 or 2.14 below; or
 
(e)           adoption of any pension, profit sharing, retirement, stock bonus,
stock option or similar plan or arrangement.
 
2.7            Taxes. AZQT as of the Closing Date, has filed all material tax,
governmental and/or related forms and reports (or extensions thereof) due or
required to be filed and has (or will have) paid or made adequate provisions for
all taxes or assessments which had become due as of the Closing Date and there
are no deficiency notices outstanding.
 
2.8            Compliance with Laws. AZQT has complied with all federal, State,
county and local laws, ordinances, regulations, inspections, orders, judgments,
injunctions, awards or decrees applicable to it or its business which, if not
complied with, would materially and adversely affect the business of AZQT.
 
2.9           No Breach. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:
 
(a)            violate any provision of the Articles of Incorporation or Bylaws
of AZQT;
 
(b)           violate, conflict with or result in the breach of any of the Terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time, or
both constitute) a default under any contract or other agreement to which AZQT
is a party or by or to which it or any of its assets or properties may be bound
or subject;
 
(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
AZQT or upon the properties or business of AZQT; or
 
(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein which could have a materially
adverse effect on the business or operations of AZQT.
 
2.10          Actions and Proceedings. AZQT is not a party to any material
pending litigation or, to its knowledge, any governmental investigation or
proceeding not reflected in the AZQT Financial Statements, and to its best
knowledge, no material litigation, claims, assessments or non-governmental
proceedings are threatened against AZQT.
 
2.11          Agreements. There are no material contract or arrangement to which
AZQT is a party or by or to which it or its assets, properties or business are
bound or subject, whether written or oral.
 
2.12          Brokers or Finders. No broker's or finder's fee will be payable by
AZQT in connection with the transactions contemplated by this Agreement, nor
will any such fee be incurred as a result of any actions by AZQT or any of its
Shareholders.
 
 
 
 
Page 8 of 19

--------------------------------------------------------------------------------

 
 
 
2.13          Real Estate. AZQT owns no real property.
 
2.14          Tangible Assets. AZQT has full title and interest in all
machinery, equipment, furniture, leasehold improvements, fixtures, projects,
owned or leased by AZQT, any related capitalized items or other tangible
property material to the business of AZQT (the "Tangible Assets"). AZQT holds
all rights, title and interest in all the Tangible Assets owned by it on the
Balance Sheet or acquired by it after the Date on the Balance Sheet free and
clear of all liens, pledges, mortgages, security interests, conditional sales
contracts or any other encumbrances. All of the Tangible Assets are in good
operating condition and repair and are usable in the ordinary course of business
of AZQT and conform to all applicable laws, ordinances and government orders,
rules and regulations relating to their construction and operation.
 
2.15          Liabilities. AZQT did not have any direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, known or unknown, fixed or unfixed, liquidated or unliquidated,
secured or unsecured, accrued or absolute contingent or otherwise, including,
without limitation, any liability on account of taxes, any governmental charge
or lawsuit (all of the foregoing collectively defined to as "Liabilities"),
which are not fully, fairly and adequately reflected on the Financial Statement
except for specific Liabilities set forth in the Unaudited Financial Statements
and as declared in Schedule A. As of the Date of Closing, AZQT will not have any
further Liabilities, other than Liabilities fully and adequately reflected on
the Financial Statements and as per Schedule A except for Liabilities incurred
in the ordinary course of business. There is no circumstance, condition, event
or arrangement which may hereafter give rise to any Liabilities not in the
ordinary course of business.
 
2.16          Operations of AZQT. Between the execution and Closing of this
Agreement, AZQT shall not have:
 
(a)           incurred any indebtedness or borrowed money;
 
(b)           declared or paid any dividend or declared or made any distribution
of any kind to any shareholder, or made any direct or indirect redemption,
retirement, purchase or other acquisition of any shares in its capital stock;
 
(c)           made any loan or advance to any shareholder, officer, director,
employee, consultant, agent Of other representative or made any other loan or
advance otherwise than in the ordinary course of business;


(d)           except in the ordinary course of business, incurred or assumed
anyindebtedness or liability (whether or not currently due and payable);
 
(e)           disposed of any assets of AZQT except in the ordinary course of
business;
 
(f)            materially increased the annual level of compensation of any
executive employee of AZQT;
 
 
 
 
Page 9 of 19

--------------------------------------------------------------------------------

 

 
(g)           increased, terminated, amended or otherwise modified any plan for
the benefit ofemployees of AZQT;
 
(h)           issued any equity securities or rights to acquire such equity
securities; or
 
(i)           except in the ordinary course of business, entered into or
modified any contract, agreement or transaction.
 
2.17         Capitalization. The authorized capital stock of AZQT consists of
1,000,000 shares of AZQT Common Stock, $.01 per share par value, of which (a)
1,000,000shares of AZQT Common Stock. AZQT has not granted, issued or agreed to
grant, issue or make any warrants, options, subscription rights or any other
commitments of any character relating to the issued or unissued shares of
capital stock of AZQT, (b) and 100,000 common shares are issued and outstanding
as of August 7, 2009.
 
2.18          Full Disclosure. No representation or warranty by AZQT in this
Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written Statement, certificate or instrument furnished or to be
furnished by AZQT pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement contains or will contain any untrue
Statement of a material fact or omits or will omit to State any fact necessary
to make any Statement herein or therein not materially misleading or necessary
to a complete and correct presentation of all material aspects of the business
of AZQT.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES OF CRC
 
CRC hereby represents and warrants as to itself and CRC as follows:
 
3.1           Organization and Good Standing. CRC is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada. CRC is a corporation duly organized and validly existing under the laws
of the State of Nevada. Each has the corporate power to own its own property and
to carry on its business as now being conducted and is duly qualified to do
business in any jurisdiction where so required except where the failure to so
qualify would have no material negative impact.
 
3.2           Corporate Authority. Each has the corporate power to enter into
this Agreement and to perform their respective obligations hereunder. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by the Board of
Directors of CRC as required by Delaware law and the directors and shareholders
of CRC as required by Delaware law. The execution and performance of this
Agreement will not constitute a material breach of any agreement, indenture,
mortgage, license or other instrument or document to which CRC is a party and
will not violate any judgment, decree, order, writ, rule, statute, or regulation
applicable to CRC or its properties. The execution and performance of this
Agreement will not violate or conflict with any provision of the respective
Articles of Incorporation or Bylaws of CRC or CRC.
 
3.3           Capitalization: Purchase of CRC Shares by AZQT Security Holders:
Initial Financing and Merger Shares.

 
 
 
Page 10 of 19

--------------------------------------------------------------------------------

 

 
(a)           As of the date of this Agreement, CRC is authorized to issue
450,000,000shares of CRC Common Stock, $.001 par value per share, and 50,000,000
shares of CRC Preferred Stock, $.001 par value per share, of which approximately
(i) 14,000,000 shares of CRC Common Stock and (ii) no shares of CRC Preferred
Stock are issued and outstanding.
 
(b)           Immediately prior to the Effective Time of the Merger, AZQT shall
provide to CRC completed and executed copies of the Investor Questionnaire and
the Stock Subscription Agreement.
 
(c)           There are no outstanding warrants, issued stock options, stock
rights or other
commitments of any character relating to the issued or unissued shares of either
Common Stock or Preferred Stock of CRC, other than those which are set forth in
Section 3.3(e) below.
 
(d)           At the Closing, the Merger Shares to be issued and delivered to
the AZQT Security Holders hereunder will when so issued and delivered,
constitute valid and legally issued shares of CRC Common Stock, fully paid and
non-assessable. The Merger Shares issuable to such AZQT Security Holders shall
represent approximately7% of the CRC Fully-Diluted Common Stock as at the
Effective Time of the Merger.
 
3.4            Compliance with Laws. CRC and CRC has complied with all federal,
State, county and local laws, ordinances, regulations, inspections, orders,
judgments, injunctions, awards or decrees applicable to it or its business,
which, if not complied with, would materially and adversely affect the business
of CRC or CRC or the trading market for the CRC or CRC Shares and specifically,
and CRC and CRC has complied with provisions for registration under the
Securities Act of 1933 and all applicable blue sky laws in connection with its
public stock offering and there are no outstanding, pending or threatened stop
orders or other actions or investigations relating thereto.


3.5           Actions and Proceedings. CRC is not a party to any material
pending litigation or, to its knowledge, any governmental proceedings that are
threatened against CRC, except as set forth on Schedule 3.5 attached hereto and
made a part hereof.
 
3.6           Access to Records. The corporate financial records, minute books,
and other documents and records of CRC have been made available to AZQT prior to
the Closing hereof.
 
3.7           No Breach. The execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated hereby will not:
 
(a)           violate any provision of the Articles of Incorporation or Bylaws
of CRC;
 
(b)           violate, conflict with or result in the breach of any of the terms
of, result in a material modification of, otherwise give any other contracting
party the right to terminate, or constitute (or with notice or lapse of time or
both constitute) a default under, any contract or other agreement to which CRC
is a party or by or to which it or any of its assets or properties may be bound
or subject;
 
(c)           violate any order, judgment, injunction, award or decree of any
court, arbitrator or governmental or regulatory body against, or binding upon,
CRC or upon the securities, properties or business to CRC; or
 
 
 
Page 11 of 19

--------------------------------------------------------------------------------

 

 
(d)           violate any statute, law or regulation of any jurisdiction
applicable to the transactions contemplated herein.
 
3.8           Brokers or Finders. No broker's or finder's fee will be payable by
CRC in connection with the transactions contemplated by this Agreement, nor will
any such fee be incurred as a result of any actions of CRC.
 
3.9           Authority to Execute and Perform Agreements. CRC has the full
legal right and power and all authority and approval required to enter into,
execute and deliver this Agreement and to perform fully its obligations
hereunder. This Agreement has been duly executed and delivered and is the valid
and binding obligation of CRC enforceable in accordance with its Terms, except
as may be limited by bankruptcy, moratorium, insolvency or other similar laws
generally affecting the enforcement of creditors' rights. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby and the performance by CRC of this Agreement, in accordance with its
respective Terms and conditions will not:
 
(a)           require the approval or consent of any governmental or regulatory
body or the approval or consent of any other person;
 
(b)           conflict with or result in any breach or violation of any of the
Terms and conditions of, or constitute (or with any notice or lapse of time or
both would constitute) a default under, any order, judgment or decree applicable
to CRC, or any instrument, contract or other agreement to which CRC is a party
or by or to which CRC is bound or subject; or
 
 (c)           result in the creation of any lien or other encumbrance on the
assets or properties of CRC.
 
3.10          Full Disclosure. No representation or warranty by CRC in this
Agreement or in any document or schedule to be delivered by them pursuant
hereto, and no written Statement, certificate or instrument furnished or to be
furnished by CRC pursuant hereto or in connection with the negotiation,
execution or performance of this Agreement contains or will contain any untrue
Statement of a material fact or omits or will omit to State any fact necessary
to make any Statement herein or therein not materially misleading or necessary
to complete and correct presentation of all material aspects of the business of
CRC.
 
SECTION 4. CONDITIONS PRECEDENT
 
4.1           Conditions Precedent to the Obligation of AZQT. All obligations of
AZQT and the AZQT Security Holders under this Agreement are subject to the
fulfillment, prior to or as of the Closing Date, as indicated below, of each of
the following conditions (anyone of which may be waived at Closing by AZQT):
 
(a)           The representations and warranties by or on behalf of CRC
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of
Closing Date as though such representations and warranties were made at and as
of such time.

 
 
Page 12 of 19

--------------------------------------------------------------------------------

 
 
 
(b)           CRC shall have performed and complied in all material respects,
with all covenants, agreements, and conditions set forth in, and shall have
executed and delivered all documents required by this Agreement to be performed
or complied with or executed and delivered by them prior to or at the Closing.
 
(c)           On the Closing Date, an executive officer of CRC shall have
delivered to AZQT a certificate, duly executed by such Person and certifying,
that to the best of such Person's knowledge and belief, the representations and
warranties of CRC set forth in this Agreement are true and correct in all
material respects.
 
(d)           On or before the Closing, the Board of Directors and the
shareholders of CRC and CRC shall have approved, in accordance with applicable
law, the execution, delivery and performance of this Agreement and the
consummation of the transaction contemplated herein and authorized all of the
necessary and proper action to enable CRC to comply with the Terms of the
Agreement
 
(e)           The Merger shall be permitted by applicable law and CRC shall have
sufficient shares of CRC Common Stock authorized to complete the Merger.
 
(f)           At the Closing, all instruments and documents delivered to AZQT
and the Shareholders pursuant to provisions hereof shall be reasonably
satisfactory to legal counsel for AZQT.
 
(g)           The Merger Shares to be issued to the Shareholders of AZQT at
Closing will be validly issued, non-assessable and fully paid under the NRS and
will be issued in a non-public offering and exempt merger transaction in
Compliance with all federal and State securities laws, bearing a restrictive
legend, as is more fully set forth herein.


4.2           Conditions Precedent to the Obligations of CRC. All obligations of
CRC under this Agreement are subject to the fulfillment, prior to or at Closing,
of each of the following conditions (anyone of which may be waived at Closing by
CRC):
 
(a)           The representations and warranties by AZQT contained in this
Agreement or in any certificate or document delivered pursuant to the provisions
hereof shall be true in all material respects at and as of the Closing as though
such representations and warranties were made at and as of such time;
 
(b)            AZQT and the AZQT Security Holders shall have performed and
complied with, in all material respects, with all covenants, agreements, and
conditions set forth in, and shall have executed and delivered all documents
required by this Agreement to be performed or complied or executed and delivered
by them prior to or at the Closing;
 
(c)           On the Closing Date, one of the AZQT Principal Executive Officers
shall have delivered to CRC a certificate, duly executed by such Person and
certifying, that to the best of such Person's knowledge and belief, the
representations and warranties of AZQT set forth in this Agreement are true and
correct in all material respects.

 
 
Page 13 of 19

--------------------------------------------------------------------------------

 

 
(d)           The holders of a majority of the issued and outstanding shares of
AZQT Common Stock shall have approved, ratified and confirmed this Agreement,
the Merger and all of the transactions contemplated hereby, all in accordance
with applicable Nevada law.
 
SECTION 5. COVENANTS
 
5.1           Corporate Examinations and Investigations. Prior to the Closing
Date, the parties acknowledge that they have been entitled, through their
employees and representatives, to make such investigation of the assets,
properties, business and operations, books, records and financial condition of
the other as they each may reasonably require. No investigations, by a party
hereto shall, however, diminish or waive any of the representations, warranties,
covenants or agreements of the party under this Agreement.
 
5.2           Further Assurances. The parties shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions hereof and the transactions contemplated
hereby. Each such party shall use its best efforts to fulfill or obtain the
fulfillment of the conditions to the Closing, including, without limitation, the
execution and delivery of any documents or other papers, the execution and
delivery of which are necessary or appropriate to the Closing.
 
5.3           Confidentiality. In the event the transactions contemplated by
this Agreement are not consummated, CRC, and AZQT and the respective parties
Principal Executive Officers agree to keep confidential any information
disclosed to each other in connection therewith for a period of three (3) years
from the Date hereof; provided, however, such obligation shall not apply to
information which:
 
(i)           at the time of the disclosure was public knowledge;
 
(ii)           is required to be disclosed publicly pursuant to any applicable
Federal or State securities laws;
 
(iii)           after the time of disclosure becomes public knowledge (except
due to the action of the receiving party);
 
(iv)           the receiving party had within its possession at the time of
disclosure; or
 
(v)           is ordered disclosed by a Court of proper jurisdiction.
 
5.4            Stock Certificates. Within thirty (30) days of the Closing or a
time frame as determined by SEC regulatory requirements for filings etc., the
CRC Security Holders shall have delivered the certificates representing the CRC
Securities duly endorsed (or with executed stock powers) so as to make AZQT the
sole owner thereof. Further, within thirty (30) days of such Closing, CRC shall
issue to the AZQT Security Holders the Merger Shares.
 
5.5           Filing of Certificate of Merger. The Articles of Merger shall have
been filed in the office of the Secretary of State for the State of Nevada.
 
 
 
Page 14 of 19

--------------------------------------------------------------------------------

 

 
5.6           Board of Directors. A list of the initial board of directors of
AZQT subsequent to the Merger shall be provided by AZQT prior to the Closing.
Such initial members of the board of directors shall serve until the earlier of
their death, resignation or removal or until the next annual meeting of the
stockholders of AZQT, when their respective successors are duly appointed and
qualified. The officers of AZQT subsequent to the Merger shall be the current
officers of AZQT.
 
5.7            Indemnification of Officers and Directors. It is the intention of
the Parties that CRC and AZQT shall indemnify its officers and directors to the
fullest extent permitted by law, as applicable. In such connection, the Parties
agree not to amend the Certificates of incorporation or Bylaws of either CRC or
AZQT if such amendment shall have the effect of reducing, terminating or
otherwise adversely affecting the indemnification rights and privileges
applicable to officers and directors of each of CRC and AZQT, as the same are in
effect Immediately prior to the Effective Time of the Merger.


SECTION 6. SURVIVAL OF REPRESENTATIONS AND WARRANTIES


Notwithstanding any right of either party to investigate the affairs of the
other party and its Shareholders, each party has the right to rely fully upon
representations, warranties, covenants and agreements of the other party and its
Shareholders contained in this Agreement or in any document delivered to one by
the other or any of their representatives, in connection with the transactions
contemplated by this Agreement. All such representations, warranties, covenants
and agreements shall survive the execution and delivery hereof and the closing
hereunder for three (3) years following the Closing.
 
SECTION 7. DOCUMENTS AT CLOSING AND THE CLOSING
 
7.1           Documents at Closing At the Closing, the following transactions
shall occur, all of such transactions being deemed to occur simultaneously:
 
(a)           AZQT will deliver, or will cause to be delivered, to CRC the
following:
 
(i)             a certificate executed by the President and Secretary of AZQT to
the effect that all representations and warranties made by AZQT under this
Agreement are true and correct as of the Closing, the same as though originally
given to CRC on said Date;
 
(ii)            a certificate from the State of Arizona Dated at or about the
Closing to the effect that AZQT is validly existing under the laws of said
State;
 
(iii)           stock certificates representing those shares of AZQT to be
exchanged for theMerger Shares.
 
(iv)           all other items, the delivery of which is a condition precedent
to the obligations of CRC, as set forth in Section 4.
 
(b)           CRC will deliver or cause to be delivered to AZQT and the AZQT
Security Holders:
 
 
 
Page 15 of 19

--------------------------------------------------------------------------------

 
 
(i)            a certificate from CRC executed by the President or Secretary of
CRC, to the effect that all representations and warranties of CRC made under
this Agreement are true and correct as of the Closing, the same as though
originally given to AZQT on said Date;
 
(ii)            certified copies of resolutions by CRC Board of Directors
authorizing this transaction;
 
(iii)           certificates from the Nevada Secretary of State Dated at or
about the Closing Date that CRC are in good standing under the laws of said
State; and


(iv)           all other items, the delivery of which is a condition precedent
to the obligations of AZQT, as set forth in Section 4 hereof.
 
SECTION 8. MISCELLANEOUS
 
8.1           Waivers. The waiver of a breach of this Agreement or the failure
of any party hereto to exercise any right under this Agreement shall in no way
constitute waiver as to future breach whether similar or dissimilar in nature or
as to the exercise of any further right under this Agreement.
 
8.2           Amendment. This Agreement may be amended or modified only by an
instrument of equal formality signed by the parties or the duly authorized
representatives of the respective parties.
 
8.3           Assignment. This Agreement is not assignable except by operation
of law.
 
8.4           Notice. Until otherwise specified in writing, the mailing
addresses and fax numbers of the parties of this Agreement shall be as follows:
 
To: CRC:
 
To: AZQT AND THE AZQT PRINCIPAL EXECUTIVE OFFICERS:
 
Any notice or Statement given under this Agreement shall be deemed to have been
given if sent by registered mail addressed to the other party at the address
indicated above or at such other address which shall have been furnished in
writing to the addressor.
 
8.5           Governing Law. This Agreement shall be construed, and the legal
relations between the parties determined, in accordance with the laws of the
State of Nevada, thereby precluding any choice of law rules which may direct the
application of the laws of any other jurisdiction.
 
8.6           Arbitration. The parties hereby agree that any dispute or cause of
action arising under this Agreement shall be settled by arbitration conducted by
one arbitrator. The arbitrator shall be acceptable to both AZQT and CRC. If an
arbitrator cannot be agreed upon as provided in the preceding sentence, an
arbitrator will be appointed. The arbitrator shall set a limited time period and
establish procedures designed to reduce the cost and time for discovery while
allowing the parties an opportunity, adequate in the sole judgment of the
arbitrator, to discover relevant information from the opposing parties about the
subject matter of the dispute The arbitrator shall rule upon motions to compel
or limit discovery and shall have the authority to impose sanctions, including
attorneys' fees and costs, to the same extent as a court of competent law or
equity, should the arbitrator determine that discovery was sought without
substantial justification or that discovery was refused or objected to without
substantial justification. The decision of the arbitrator shall be written,
shall be in accordance with applicable law and with this Agreement, and shall be
supported by written findings of fact and conclusion of law which shall set
forth the basis for the decision of the arbitrator. Any such arbitration shall
be held exclusively in Phoenix, Arizona.
 
 
 
Page 16 of 19

--------------------------------------------------------------------------------

 
 
8.7            Publicity. No publicity release or announcement concerning this
Agreement or the transactions contemplated hereby shall be issued by either
party hereto at any time from the signing hereof without advance approval in
writing of the form and substance by the other party.
 
8.8            Entire Agreement. This Agreement (including the Exhibits and
Schedules to be attached hereto) and the collateral agreements executed in
connection with the consummation of the transactions contemplated herein contain
the entire agreement among the parties with respect to the transactions
contemplated hereby, and supersedes all prior agreements, written or oral, with
respect hereof.
 
8.9            Headings. The headings in this Agreement are for reference
purposes only and shall not in
any way affect the meaning or interpretation of this Agreement.
 
8.10          Severability of Provisions. The invalidity or unenforceability of
any term, phrase, clause, paragraph, restriction, covenant, agreement or
provision of this Agreement shall in no way affect the validity or enforcement
of any other provision or any part thereof.
 
8.11          Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed, shall constitute an original copy
hereof, but all of which together shall consider but one and the same document.
 
8.12          Binding Effect. This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors,
successors and assigns.


8.13          Press Releases. The parties will mutually agree as to the wording
and timing of any informational releases concerning this transaction prior to
and through Closing.






SIGNATURE PAGE FOLLOWS


 
 
 

 




 
Page 17 of 19

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this agreement on the Date first
above written.




CRC CRYSTAL RESEARCH CORPORATION




By:   Kiril Pandelisev    August 7, 2009
Name: Dr. Kiril Pandelisev
Its: Chief Executive Officer




ARIZONA QUARTZ TECH, INC.




By:    Daniel Gura        August 7, 2009
Name: Daniel Gura
Its: President


 
ARIZONA QUARTZ TECH, INC.




By:    Doug Hermanson    August 7, 2009
Name: Doug Hermanson
Its: Vice-President




 
 
Page 18 of 19

--------------------------------------------------------------------------------

 




 
SCHEDULE A




Entity
 Description
 Amount Owed
 Preferred Stock
 Un-Restricted Common Stock or Cash
 Restricted Common Stock
Arizona Quartz
Tech Inc.
Daniel J. Gura,
Certificate No.2
 
     
49,250
Arizona Quartz
Tech Inc.
Doug Hermanson.
Certificate No.1
     
49,250
Arizona Quartz
Tech Inc.
Klaus Sivec
Certificate No.3
     
15,000
 
 
         
 
 
 
TOTALS
   
100,000





 
 
 
 
 
 
 
 
 
 
 
 
Page 19 of 19

--------------------------------------------------------------------------------